Citation Nr: 1113827	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Type II diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 30, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2004 rating decision in which the RO granted a 30 percent disability rating for service-connected PTSD, effective February 28, 2003.  The Veteran filed a notice of disagreement (NOD) in April 2004 with the assigned 30 percent rating, and a statement of the case (SOC) was issued in April 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2005.

This appeal also arose from an August 2004 rating decision in which the RO continued the previously assigned 20 percent rating for service-connected Type II diabetes mellitus.  In January 2005, the Veteran filed an NOD with the assigned 20 percent rating, and an SOC was issued in May 2005.  The Veteran filed a substantive appeal (via a VA Form 9) in July 2005.

In July 2007, the Board remanded the claims on appeal to the RO (via the Appeals Management Center (AMC)), in Washington, D.C.  In a May 2009 rating decision, the AMC granted an increased, 50 percent rating for PTSD, effective April 30, 2009.  The AMC continued to deny a disability rating higher than 30 percent for PTSD prior to April 30, 2009, as well as continued to deny a disability rating in excess of 20 percent for diabetes mellitus (as reflected in a May 2009 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In September 2009, the Board granted an increased, 70 percent, rating for PTSD, from April 30, 2009, and remanded the claims for a rating in excess of 30 percent for PTSD prior to April 30, 2009, and for a rating in excess of 20 percent for Type II diabetes mellitus to the RO, via the AMC, for further development.  At that time, the Board noted that, although the RO originally granted a higher, 30 percent rating for PTSD for the period prior to April 30, 2009, inasmuch as a higher rating is available for PTSD for the period in question, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

After completing the requested development, the AMC continued to deny a disability rating higher than 30 percent for PTSD for the period prior to April 30, 2009, as well as denied a disability rating in excess of 20 percent for diabetes mellitus (as reflected in a December 2010 SSOC), and returned these matters to the Board for further appellate consideration.

The Board's decision addressing the claim for a rating in excess of 30 percent for PTSD, prior to April 30, 2009, is set forth below.  The claim for a rating in excess of 20 percent for Type II diabetes mellitus is addressed in the remand following the order; that matter is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the February 2003 claim for increase, and prior to April 30, 2009, the Veteran's psychiatric symptomatology included, primarily, avoidance, hyperarousal, intrusive thoughts, violent nightmares, difficulty sleeping, anger control problems, and difficulty working; collectively, these symptoms are suggestive of occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment of a 50 percent rating for PTSD, for the period from February 28, 2003 through April 29, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2003 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for increase for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Post rating, an August 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Post rating, an April 2005 SOC provided the Veteran with the rating criteria used to evaluate his service-connected PTSD (which suffices, in part, for Dingess/Hartman).  After issuance of the April 2005 SOC, and opportunity for the Veteran to respond, the December 2006 and May 2009 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the report of an August 2003 VA-contract examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, by his family, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

At the outset, the Board notes that in written argument from the Veteran's representative, dated in July 2009, it was noted that the Veteran was specifically seeking a 70 percent rating.  Similarly, in a letter attached to the VA Form 9, the Veteran stated his feeling that a 50 to 70 percent rating was warranted.  Hence, discussion of the criteria for a 100 percent rating is not necessary.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of major depressive disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here it is possible to distinguish the symptoms from the Veteran's psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher rating, for the Veteran's PTSD, for the period prior to April 30, 2009, are met.

On VA-contract examination in August 2003, the Veteran described being angry all the time, feeling hopeless and depressed, and thinking about Vietnam every day.  He reported nightmares a couple times per week.  Avoidance measures were noted.

On mental status examination, the Veteran was casually dressed and slightly disheveled.  He displayed a clinging quality in relatedness to the examiner.  The Veteran answered questions directed to him although at times he was not spontaneous.  The Veteran's sentences were goal directed, relating logically to each other.  There were no tangential connections.  The Veteran's mood was mildly depressed and anxious.  There were no inappropriate emotional reactions.  When speaking of Vietnam, there was not much change in his mood or affect.

The Veteran reported memories of Vietnam, but did not report repetitive images or specific memories that occurred to him periodically or were triggered by stimulus of some sort.  Regarding his disturbed sleep, he did not describe any specific or particular kind of nightmare that occurred to him periodically.  He did not report a particular happening that had haunted him throughout the years, except regarding a fellow Armenian solider who was looking at him as he was dying.  There were no suicidal or homicidal thoughts; there were no hallucinations or delusions.  The Veteran was oriented in time, place, and person.  Recent and remote memory was intact.  The Veteran could perform simple calculations.  Recall capacity was intact.  The Veteran displayed a capacity to exercise judgment in his personal life and maintained good impulse control.

The Veteran was diagnosed with PTSD, mild to moderate, as well as a personality disorder.  A GAF score of 60 was assigned.  The psychiatrist noted that the Veteran had been subjected to a moderate degree of psychological trauma in Vietnam.  The examiner noted a prior medical record indicating the Veteran also had work problems, indicating that there was more going on in the Veteran's life than his Vietnam memories.  Although the Veteran was on sick leave from his job, the examiner found that he was able to work.  His symptoms could be helped with higher doses of medication.  He noted that not going to work was counterproductive and regressive, denying the Veteran from the benefit of daily structure.  Presently, the Veteran was spending too much time alone, which only increased his self-preoccupation, self-pity, and his perception that he was hopelessly traumatized.

An August 2003 letter from the Veteran's social worker reveals that the Veteran was originally seen for symptoms consistent with a severe major depressive episode.  His depressive symptoms included anorexia, somatic preoccupation, sleep disturbance, low energy, poor concentration, anxiety, and a high level of rumination.  Included in his sleep disturbance were nightmares of a fairly violent nature.  The social worker offered that, as the Veteran's depression lifted, he exhibited more symptoms of PTSD, apparently in his vivid and somewhat violent nightmares.  The Veteran had been observed to have episodes of psychomotor restlessness and striking out in his sleep.  He also had more difficulty managing his anger, with a low frustration tolerance.  The Veteran acknowledged having episodes of being back in life-threatening situations that appeared to consistent with flashbacks.

In a June 2005 letter, the Veteran's VA treating psychiatrist noted that the Veteran's PTSD and associated depression remained active.  Prominent symptoms included ongoing nightmares (which had resulted in frequent falls from bed, loss of teeth from the falls, and considerable risk to his wife from his thrashing), avoidance, isolation, anhedonia, and irritability.  The Veteran's symptoms remained active despite regular therapy and medication treatment.

The impact of the Veteran's PTSD on his overall level of function was considerable.  The Veteran had made no new friends in decades, and his social life was meager.  Additionally, his marriage was quite strained due to his irritable outbursts, which alternated with his depressive withdrawals.  As of the Veteran's last visit in March 2005, the Veteran was only working three-quarters of the time, and remained severely occupationally impaired.  The psychiatrist rated the Veteran's sustained GAF score at 45.

VA outpatient treatment records reflect that in February 2003, the Veteran reported instructive thoughts once to twice a week and nightmares once a week.  Nightmares were violent.  The Veteran was irritable, depressed, had startle response, and hypervigilance.  An April 2003 PTSD assessment noted that the Veteran's primary symptoms included recollections of events in Vietnam, distressing dreams, psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events, and physiological reactivity in response to such cues.  The Veteran also had persistent avoidance or numbing of general responsiveness as indicated by efforts to avoid thoughts, feelings, or conversations associated with traumas, efforts to avoid activities, places, or people that aroused recollections of the traumas, feeling less interested in previously enjoyable activities, feeling detached or estranged from others, restricted range of affect, and a sense of foreshortened future.  

The Veteran also had persistent symptoms of increased arousal as indicated by difficulty falling and staying asleep, restless sleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle reflex.  The Veteran had a significantly compromised ability to function socially, occupationally, and to carry out activities of daily living.  The Veteran endorsed symptoms consistent with major depression.  Although he had a slight improvement in symptoms from psychopharmacological intervention, the Veteran continued to report significant levels of distress and impairment from both PTSD and depressive symptomatology.

The Veteran was diagnosed with PTSD and major depressive disorder, and assigned a GAF score of 50.  The highest GAF score in the past year was noted to be 50.

In September 2007, the Veteran's treating VA psychiatrist submitted a letter on the Veteran's behalf.  He noted that the Veteran's diagnoses remained PTSD, chronic and severe, with associated depression.  Despite ongoing trials of different medication combinations, his symptoms remained severe.  He noted that he consistently rated the Veteran's GAF score at 50, with no evidence for imminent improvement.  Occupational function remained mildly impaired, but his social functioning was almost totally impaired.

In an October 2007 letter, the Veteran's treating therapist described strong avoidance of discussing details related to in-service trauma, heightened agitation and anger, a significant increase in angry outbursts, ongoing nightmares, and severe depression.  His PTSD had significantly impacted his occupational success and negatively impacted his family life.  The therapist strongly believed that the Veteran was entitled to a significant elevation in his level of disability.

The Veteran's treating VA psychiatrist submitted an updated statement in January 2007, noting that there was little improvement in the Veteran's symptomatology.  The Veteran experienced symptoms such as flattened and dysphoric affect, impaired judgment, disturbance of mood and motivation, and difficulty in establishing and maintaining work and social relationships.

The Veteran's therapist submitted an additional letter on his behalf in September 2008, noting that the Veteran's symptoms have remained fairly consistent over the past few years.  The symptoms have included vivid nightmares and flashbacks (occurring one to three times per week, accompanied by violent physical reactions), low frustration tolerance, difficulty with emotional intimacy, and impaired capacity to modulate anger.  The Veteran also experienced fear and discomfort with situations that he perceived could caused him a loss of control.  The Veteran had volatile relationships at home and at work.  The capacity to manage his other medical conditions had been negatively affected by his service-related PTSD.

In April 2009, the Veteran's treating VA psychologist submitted a statement, noting that there was no new clinical information to add since his last letter of support in 2007.  The Veteran's diagnoses remained PTSD, chronic and severe, with associated depression.  Despite ongoing trials of different medication combinations, his symptoms remained severe.  His current GAF score was rated at 45.

Lay statements from the Veteran's wife concerning the Veteran's symptomatology include June 2004 and September 2007 letters describing the Veteran's violent nightmares (including knocking out teeth after falling out of bed), constant agitation and depression, decreased sexual desire, and lack of interest in social activity.  The Veteran's wife also noted that the Veteran's anger added to stress and disharmony in their home life.

Collectively, the aforementioned medical evidence reflects that, for the period prior to April 23, 2009, the Veteran's psychiatric symptomatology included avoidance, hyperarousal, intrusive thoughts, violent nightmares, difficulty sleeping, anger control problems, and difficulty working.  A 50 percent rating is specifically supported by the June 2005 note from the Veteran's treating VA psychiatrist, who diagnosed the Veteran with PTSD, noting that he was occupationally severely impaired, as well as several follow-up letters noting that the Veteran's PTSD was chronic and severe.  A 50 percent rating is also supported by the June 2005 letter from the Veteran's treating therapist, where the Veteran's was noted to have "significant" symptoms of PTSD.  The VA treating psychologist assigned GAF scores of 45 and 50, which are indicative of serious impairment or serious impairment in social, occupational or school functioning.  In addition, taken together, the examination findings, the other mental health evidence of record, and the Veteran and his family's reports, reasonably establish that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity.

In this case, for the period in question, the extent and severity of the Veteran's psychiatric symptoms reported and/or shown throughout the record are suggestive of occupational and social impairment with reduced reliability and productivity, the level of impairment contemplated in the higher, 50 percent, rating.  The Board notes that the August 2003 VA-contract examiner assigned a higher GAF score (of 60) and assessed that the Veteran's PTSD was mild to moderate, which would appear to indicate less severe impairment than that associated with a 50 percent rating.  The statements from the Veteran's treating psychiatrist and social worker, along with his treatment records and statements from the Veteran's family, however, found that the Veteran's PTSD symptoms were causing severe problems with his ability to function occupationally and in family relationships.  When weighing the totality of the remaining evidence pertinent to the period under consideration, the Board finds that it tends to support assignment of the next higher, 50 percent rating for the Veteran's PTSD, prior to April 30, 2009.

While the medical evidence does not reflect such symptomatology as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impairment of short- and long-term memory, the Board emphasizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Thus, although not all of the listed symptoms compatible with a 50 percent rating were demonstrated for the  period in question in this case, the Board concludes that the type and degree of symptomatology contemplated for a 50 percent rating appear to be demonstrated.  Given this, and resolving all reasonable doubt in the Veteran's favor (see 38 U.S.C.A. § 4107(b) and 38 C.F.R. §§ 3.102, 4.3), the Board finds that the criteria for a 50 percent rating for PTSD are met.

At no point during the period in question, however, did the Veteran's PTSD meet the criteria for at least the next higher, 70 percent, rating.  As noted above, under the General Rating Formula, the 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

There are some documented symptoms of near-continuous depression, impaired impulse control, and difficulty in adapting to stressful circumstances, but these difficulties were not described with the severity to warrant a 70 percent rating.  At the August 2003 VA examination, the Veteran's psychiatric symptoms were found to be mild to moderate.  Although the Veteran was on sick leave from work, the psychiatrist noted that work shift, not thoughts of Vietnam, was noted to be the main stressor for him.  The examiner found that symptoms could be decreased with a higher dosage of medication.  He also mentioned that not working was counter-productive and regressive, as the Veteran's self-pity and preoccupations were increased.  Treatment records of evidence reflect that the Veteran's intrusive thoughts mainly occurred once to twice a week, with nightmares once per week.  Anger, irritability, and periods of violence were consistently noted.  The Veteran did not exhibit any suicidal or homicidal ideation or panic attacks.

The Board also finds that none of the assigned GAF scores, alone, provides a basis for assignment of a rating in excess of 50 percent for the Veteran's service-connected PTSD for the period in question.  The assigned GAF scores of record, for the period prior to April 30, 2009, were 50 (April 2003 and September 2007), 60 (in August 2003), 50 to 55 (in June 2005), and 45 (in June 2005 and April 2009).

Under the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Veteran's GAF scores of 60 and 55 clearly reflect even less impairment than that contemplated in the 50 percent rating herein assigned; as such, they clearly provide no basis for an even higher rating.  Moreover, the lowest GAF scores of 45 and 50 appear consistent with the overall level of impairment for which the 50 percent rating is assignable.

The Board emphasizes that the Veteran assertions, as well as those of his wife on his behalf, advanced in written statements, have been considered.  However, the Board finds that the assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's PTSD, to include the findings of a VA examiner.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board, however, has fully considered the statements from the Veteran and his wife regarding his symptomatology in assigning a higher, 50 percent, rating.  As indicated above, the persuasive evidence indicates that the Veteran's PTSD symptomatology, as reflected in medical treatment records and lay statements, is consistent with the assigned 50 percent rating for the period prior to April 30, 2009.

Under the circumstances of this case, the Board finds that, for the period prior to April 30, 2009, the criteria for a 50 percent rating, but no higher.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for the next  higher, 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of the 70 percent rating sought.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A 50 percent rating for PTSD, from February 38, 2003 through April 29, 2009, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

In the July 2007 remand, and again in the September 2009 remand, the Board instructed that the RO should arrange for the Veteran to undergo VA examination, by a physician, for evaluation of his diabetes mellitus.  In pertinent part, the Board's instructions to the examiner specified that he or she should render specific findings as to whether the diabetes mellitus requires insulin; a restricted diet; and regulation of activities.  While, in her April 2009 examination report, the examiner reported that the Veteran relates that he limits strenuous activity in order to avoid hypoglycemia, and also reported his statement that he has to be careful about exerting himself because "he is concerned" about experiencing hypoglycemic episodes, this did not address the medical question posed.  While the examiner clearly related the Veteran's account of his actions and concerns, she did not render specific findings as to whether regulation of activities is medically necessary.  Thus, the claim was remanded in September 2009 for an addendum opinion, or alternatively, a new examination.

The Veteran was provided with another examination in May 2010, where the examiner, again, only reported the Veteran's account of his symptoms, noting that the Veteran "has had to alter his diet and use caution when traveling to avoid hypoglycemia."  The examiner, again, made no medical finding as to whether the Veteran's diabetes mellitus, type II, requires regulation of activity, which is a medical question for the examiner to answer.  While the Veteran is competent to describe his symptoms, as well as any actions he takes in response to his symptoms, as a layperson, his assessment of the medical necessity for regulation of activities to treat his diabetes does not constitute a medical opinion, and is not competent evidence.  See Bostain, 11 Vet. App. at 127, and Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Hence, the RO should forward the entire claims file to the physician that examined the Veteran and prepared the May 2010 examination report for a supplemental opinion, based on review of the claims file.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

If the Veteran is examined again, it should be by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that, failure to report to any examination scheduled in connection with the diabetes mellitus claim, without good cause, shall result in denial of the claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination,  the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file includes medical records from the VA Medical Center (VAMC) in Boston, Massachusetts dated up to April 30, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since April 30, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Boston VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since April 30, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses received from each contacted entity are associated with the claims file, or after the time period for the Veteran's response has expired, the RO should forward the entire claims file, to include a complete copy of this REMAND to the physician that examined the Veteran and prepared the May 2010 VA diabetes mellitus examination report for an addendum opinion based on review of the claims file.

Based on review of the pertinent medical evidence, and consideration of sound medical principles, the physician should render an opinion as to whether the diabetes mellitus requires regulation of activities.

The physician should set forth all examination findings, along with the complete rationale for all conclusions reached, in a printed (typewritten) report.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by a physician, for evaluation of his Type II diabetes mellitus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician must render specific findings as to whether the diabetes mellitus requires insulin; a restricted diet; regulation of activities; progressive loss of weight; and/or other complications; as well as whether the condition involves episodes of ketoacidosis or hypoglycemic reactions, and if so the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims file copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a rating in excess of 20 percent for Type II diabetes mellitus.  If the Veteran fails to report for any scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate to the claim in light of all pertinent evidence and legal authority, to include consideration of whether staged rating, pursuant to Hart (cited above), is warranted.

8.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to particularly include 38 C.F.R. § 3.321), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


